831 F.2d 298
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jerome JECHURA, Defendant-Appellant.
No. 87-1978.
United States Court of Appeals, Sixth Circuit.
Oct. 22, 1987.

Before LIVELY, Chief Judge, and WELLFORD, Circuit Judge, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The defendant, Jechura, was convicted of three counts of submitting false claims to a department or agency of the federal government, in violation of 18 U.S.C. Secs. 287 and 2.  He was sentenced to three years in prison followed by three years probation, fined $30,000, and ordered to make restitution.  Defendant moves for an order from this Court granting him release pending appeal.


2
Although defendant moved for bail at the close of his sentencing hearing, the district court refused to let him proceed on his motion.  Then, on October 7, 1987, the district court denied defendant bail on grounds that he had stated no basis upon which the court could determine whether he met the criteria for release under the Bail Reform Act of 1984, 18 U.S.C. Sec. 3143(b)(2) and the court was not aware that his appeal presented a substantial question.


3
After a judgment of conviction, a defendant who seeks release pending appeal, shall apply to the district court in the first instance.  Fed.R.App.P. 9(b).  Since defendant properly sought release from the district court, Rule 9(b) did not sanction the district court's refusal to permit defendant to prove that he met the criteria for release.


4
This matter is ORDERED remanded to the district court for further proceedings on defendant's motion for release pending appeal and entry of an order in compliance with Fed.R.App.P. 9(b).  The district court is directed to act promptly since defendant will soon be given a date to surrender to authorities.